PER CURIAM:
Respondent Albert S. Watkins was publicly reprimanded by the Supreme Court of Missouri for improperly disclosing confidential information and representing two clients with conflicting interests. The Board on Professional Responsibility (“Board”) determined that respondent’s conduct violated Rules 1.6 and 1.7 of the District of Columbia Rules of Professional Conduct, and recommends that we impose reciprocal discipline in the form of a public censure.
A public censure is functionally equivalent to the public reprimand imposed in Missouri. See In re Bailey, 759 A.2d 1076, 1076 (D.C.2000). In light of this, and the presumption in favor of identical reciprocal discipline, see In re Zilberberg, 612 A.2d 832, 834 (D.C.1992), as well as our height*586ened deference to the Board’s recommendation when, as here, it is unopposed, see D.C. Bar R. XI, § 11(f); In re Anya, 871 A.2d 1181, 1182 (D.C.2005), it is
ORDERED that Albert S. Watkins be, and he is, hereby publicly censured.

So ordered.